Citation Nr: 9907062	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-35 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
concussion.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his friend


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from July 1993 decision by the RO that 
denied service connection for PTSD and residuals of a 
concussion, and also denied non-service-connected pension.  


FINDINGS OF FACT

1.  The veteran has PTSD which is attributable to his active 
military duty.

2.  There is no competent evidence that causally links any 
current disability to the claimed in-service concussion. 

3.  The veteran is unable to secure and follow substantially 
gainful employment by reason of permanent and total 
disability.


CONCLUSIONS OF LAW

1.  The veteran has PTSD which is the result of disease or 
injury incurred during active wartime service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).

2.  The veteran's claim of entitlement to service connection 
for residuals of a concussion is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  Assignment of a permanent and total rating for pension 
purposes is warranted.  38 U.S.C.A. §§ 1155, 1502(b), 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.2(f), 3.102, 3.340, 3.342, 
4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran and his representative contend that the veteran 
has PTSD which is due to service.  In this regard, the Board 
notes that service connection for PTSD requires (1) medical 
evidence establishing a clear diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
see 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Here, VA examiners have repeatedly diagnosed the veteran as 
having PTSD arising from his wartime experiences in the 
Republic of Vietnam.  See February 1995 VA hospitalization 
summary and June 1993 mental examination report.  Although 
there is some earlier-dated medical evidence in the file 
which reflects diagnoses of only "possible" PTSD, see, 
e.g., February 1993 VA hospitalization summary, the more 
recent evidence tends to show "unequivocal" diagnoses of 
PTSD linked to service.  See Cohen v. Brown, 10 Vet. App. 
128, 139 (1997).  Thus, the weight of the evidence 
establishes the first and third elements of a PTSD claim.  
See 38 C.F.R. § 3.304 (f), supra.  Therefore, the sole 
remaining question for the Board, with respect to this claim, 
is whether there is credible supporting evidence that a 
claimed in-service stressor actually occurred.  Id.

In this regard, the veteran has claimed a variety of in-
service stressors.  See, e.g., January 1993 VA form 21-526; 
February 1993 VA Form 10-9034a ("Medical Record Report"); 
June 1993 VA mental disorders examination report; February 
1994 stressor statement; and February 1994 RO hearing 
transcript.  One claimed stressor involves an incident in 
which he drove a vehicle over a mine, which detonated, and 
injured him.  See January 1993 VA Form 21-526 and February 
1994 RO hearing testimony.  [Transcript (Tr.) pp. 7, 8.]  In 
February 1992, an individual who served with the veteran 
submitted a statement which corroborates the veteran's 
version of that stressor, and does so in substantial detail.  
There is no evidence to the contrary, notwithstanding that 
the service medical records do not reflect the veteran's 
claimed treatment following the incident.  Indeed, the 
claimed stressor comports with his military occupational 
specialty of combat engineer at the time of the incident.  
Therefore, the weight of the evidence is in his favor in this 
regard.  Accordingly, service connection for PTSD is 
warranted.

Residuals of a Concussion

The veteran and his representative contend that the veteran 
has tinnitus, a concussion, and headaches which are residuals 
of the in-service mine explosion mentioned above.  See 
January 1993 VA Form 21-526, June 1993 VA brain examination 
report, and RO Hearing transcript [Tr. p. 12].  In this 
regard, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  In short, VA is not required to 
adjudicate a claim on the merits until after the veteran has 
met this initial burden of submitting a well-grounded one.  
Boeck v. Brown, 6 Vet. App. 14 (1993).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of a 
claim of entitlement to service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service or 
to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, in order to establish a well-grounded claim, the 
claimant must produce (1) medical evidence of a current 
disability; (2) lay or medical evidence that a disease or 
injury was incurred or aggravated in service; and (3) medical 
evidence of a link, or nexus, between the current disability 
and the in-service disease or injury.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Here, there is no medical evidence that the veteran has any 
current disability due to the claimed mine explosion (and 
claimed ensuing concussion and blackout).  Although during a 
June 1993 VA brain examination the veteran complained of 
occasional tinnitus as a result of the in-service concussion, 
the diagnosis was a "history" of concussion while in 
Vietnam, with no documentation to support or refute this 
history, and a subjective complaint of occasional tinnitus.  
(Indeed, the service medical records are devoid of evidence 
of the claimed in-service concussion, or any evidence which 
would tend to show that the veteran might have problems such 
as tinnitus or concussion-like symptomatology in the future.  
See Martin v. Gober, 10 Vet. App. 394 (1997).)  Post-service 
examinations of the veteran's head, on other occasions, have 
been normal.  See November 1984 and June 1993 VA general 
examination reports.  Although the veteran reports subjective 
tinnitus and a concussion, he is not shown to have any 
medical background or training which would render him 
competent to render such a self-diagnosis.  See Espiritu and 
Epps, supra; Kelly v. Brown, 7 Vet. App. 471, 475-76 (1995) 
(Steinberg, J., concurring) (tinnitus claim).  Likewise, the 
veteran is not competent to self-diagnose a headache disorder 
which he testified is due to the in-service trauma [Tr. p. 
12].  In short, there is no competent evidence of any current 
concussion, tinnitus, headaches, or any other current 
concussion residual, contrary to the veteran's claim.  Thus, 
his claim is not well grounded.  See Epps supra; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (entitlement to receipt 
of benefits for service-connected disease or injury is 
limited to cases where such incidents have resulted in a 
current disability).

Assuming arguendo that the veteran's subjective complaints of 
tinnitus and headaches were sufficient to constitute evidence 
of a current disability, see Savage v. Gober, 10 Vet. 
App. 489, 494-95, 497 (1997), Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995), Kelly supra, 7 Vet. App. at 474, his 
claim is still not well grounded because there is no medical 
evidence of a nexus between service and either tinnitus or 
headaches.  See Epps and Savage, supra.  The June 1993 VA 
brain examiner's diagnosis lists only the concussion by 
"history," but does not link, in any fashion, the 
subjective tinnitus to service or to complaints of continuity 
of symptomatology.  See 38 C.F.R. § 3.303(b) (1998); Savage, 
supra.  Indeed, the examiner's report is devoid of any report 
of such continuity.  There is no comparable medical evidence 
regarding headaches.  Accordingly, the claim of service 
connection for residuals of a concussion, including tinnitus 
and headaches, must be denied.  

The representative contends, in his appellate brief, that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996), prior to 
denying the service connection claim.  He further contends 
that, if the Board finds that the RO did not comply with 
these provisions, that the Board should remand the claim for 
"full development" of the claim.

M21-1 Part VI,  2.10(f) provides that "the duty to assist 
will prevail while development is undertaken."  A careful 
reading of this provision clearly shows the initiation of 
this "development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table); accord, 
Epps, supra.  Consequently, development is undertaken 
pursuant to M21-1 Part VI,  2.10(f) only after the veteran 
has presented a well-grounded claim.  As the veteran has not 
done so here, M21-1 Part VI,  2.10(f) is not applicable to 
his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does the VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist provided by 38 U.S.C.A. § 5107(a)); Epps, supra; 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  In 
contrast to the evidentiary development referred to in 
38 U.S.C.A. § 5107(a), the provisions of M21-1, Part III,  
1.03(a) refer to development of the claim.  The requirement 
to fully develop a claim - as compared to development of the 
evidence underlying the claim - merely requires VA to ensure 
that the veteran has not filed a defective or incomplete 
application.  See 38 U.S.C.A. § 5103 (West 1991); Robinette, 
8 Vet. App. at 78.  See 38 C.F.R. §§ 3.1(p), 3.160(a) 
(1997)(defining a claim as an application for VA benefits); 
see also M21-1, Part III,  1.01(a) (discussing development 
of pertinent facts "concerning a well-grounded claim"); 
M21-1, Part VI,  2.10(f) (discussed, supra); compare M21-1, 
Part III,  2.01(c) (during initial screening stage of claims 
processing, the RO shall review all applications and evidence 
immediately to determine if "a claim" is incomplete and 
requires "further development").  Indeed, M21-1, Part III, 
 1.03(a) relies upon Grottveit v. Brown, 5 Vet. App. 91 
(1993), in which the Court stated that "[i]f the claim is 
not well grounded, the claimant cannot invoke the VA's duty 
to assist [under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the RO 
complied with 38 U.S.C.A. § 5103 and  1.03(a).

The representative also contends, in his appellate brief, 
that the holding of Ledford v. West, 136 F.3d 776 (1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will rely when 
deciding an appeal.  However, Ledford does not stand for this 
proposition.  In Ledford, The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the 
doctrine of exhaustion of administrative remedies requires an 
appellant to present issues at the administrative (RO and 
Board) level before the Court and the Federal Circuit will 
address those issues.  136 F.3d at 779-82.  In any event, the 
Court bars the type of litigation by ambush which the 
representative eschews.  See, e.g., Marsh v. West, 11 Vet. 
App. 468, 471-72 (1998).  Here, the Board has decided the 
matter by finding that the veteran has not presented a well-
grounded claim, particularly, because there is no evidence of 
a current disability.  The veteran had notice and opportunity 
to be heard regarding that evidentiary matter.  See October 
1993 statement of the case (SOC).  Moreover, 
when an RO does not specifically address the question of 
whether a claim is well grounded, but instead, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
That proposition applies even where the RO has failed to 
provide the claimant with the laws and regulations pertaining 
to well-grounded claims, and notwithstanding that the Board 
denies the claim as not well grounded after the RO 
adjudicates the claim on the merits.  Id.  That is because 
the requirement that a claim be well grounded is merely a 
threshold matter, and its satisfaction does not, by itself, 
obtain anything for a claimant that he would not receive in a 
full merits adjudication.  Id.  Thus, the representative's 
contention here is inapposite. 

The representative contends that the Meyer decision, supra, 
ignores the statutory provision that claimants have the 
initial burden of submitting a well-grounded claim "[e]xcept 
when otherwise provided by the Secretary [of VA]," 
38 U.S.C.A. § 5107(a), because the Secretary has provided 
such an exception via the promulgation of the aforementioned 
portions of M21-1.  The representative's argument lacks merit 
because the portions of M21-1 to which he refers do not 
create an exception to 38 U.S.C.A. § 5107, as previously 
discussed.  

The veteran's representative also contends, in his appellate 
brief, that the veteran is entitled to the benefit of the 
doubt with respect to his claim.  However, the benefit-of-
the-doubt doctrine only applies if VA adjudicators reach the 
merits of the claim.  As he has not presented a well-grounded 
claim, the Board does not reach the merits of the claim, and 
the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also considered that certain evidence, namely, 
the Operations Report - Lessons Learned (OR-LL), and certain 
VA outpatient treatment records dated from October 1991 to 
October 1995, were submitted after the final (May 1994) 
supplemental SOC was issued.  However, that evidence makes no 
mention of any current disability that the veteran might 
experience as a result of the claimed in-service concussion.  
Indeed, the OR-LL could not possibly do so because it was 
generated during service.  See Wade v. West, 11 Vet. App. 302 
(1998).  Therefore, such evidence is not "pertinent" to the 
questions of current disability and nexus, see 38 C.F.R. 
§§ 19.1, 20.1304(c) (1998), and there is no prejudice to the 
Board's having considered his claim without a remand for the 
RO to re-adjudicate his claim in light of such evidence.  
Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).

Pension

Turning to the merits of the veteran's claim for a permanent 
and total disability rating for pension purposes, the Board 
notes that the law and regulations provide alternative means 
for adjudicating his claim:  application of either the 
"average" person test, see 38 U.S.C.A. § 1502(a)(1) (1998) 
and 38 C.F.R. § 4.15 (1998), or the test provided by 
38 U.S.C.A. § 1502(a)(2) and 38 C.F.R. § 4.17 (1998) (the 
test of "unemployability" due to lifetime disability).  See 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Abernathy v. Derwinski, 2 
Vet. App. 391 (1992); Abernathy v. Principi, 3 Vet. App. 461 
(1992); and see Brown v. Derwinski, 2 Vet. App. 444, 445 
(1992).  

The provisions of 38 C.F.R. § 4.17 provide that all veterans 
(of a period of war) who are basically eligible and who are 
unable to secure and follow a substantially gainful 
occupation, by reason of disabilities which are likely to be 
permanent, shall be rated as permanently and totally 
disabled.  38 C.F.R. § 4.17 (1998).  For the purpose of 
pension, the permanence of the percentage requirements of 
38 C.F.R. § 4.16 is a requisite.  Id.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  Id.  
See also 38 U.S.C.A. §§ 1502(a), 1521 (West 1991); 38 C.F.R. 
§§ 3.340, 3.342 (1998).  Additionally, claims for pension may 
also be granted under the provisions of 38 C.F.R. 
§ 3.321(b)(2) (1998) where the percentage standards are not 
met, but the veteran is unemployable by reason of his 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. § 4.17(b) (1998).  

In making such determinations, the following guidelines, will 
be used.  Marginal employment (for example, as a self-
employed farmer or other person, while employed in his or her 
own business, or at odd jobs or while employed at less than 
half the usual remuneration) will not be considered 
incompatible with a determination of unemployability, if the 
restriction, as to securing or retaining better employment, 
is due to disability.  38 C.F.R. § 4.17(a) (1998); see 
38 C.F.R. § 4.17(b) (1998).

Without adjudging whether the veteran meets the percentage 
requirements of § 4.16, the Board finds that the veteran is 
unemployable.  In the present case, the veteran served during 
the Vietnam Era.  38 C.F.R. § 3.2(f) (1998).  His 
disabilities include PTSD, a documented history of hepatitis 
C, hepatitis B, chronic obstructive pulmonary disease (COPD), 
dermatitis, low back strain, and a personality disorder.  See 
October 1991 VA June 1993 VA general examination report, 
November 1993 VA chest x-ray report, and February 1995 VA 
hospitalization summary.  Of particular interest is the 
February 1995 VA hospitalization summary, which reflects that 
the veteran is unemployable.  Other records support such a 
conclusion, including a June 1993 VA examination report which 
shows a Global Assessment of Functioning (GAF) score of 40 
(with the highest GAF in the past year of 42).  The American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOURTH EDITION (DSM-IV).  (A GAF score of 41 to 50 represents 
serious symptoms or any "serious" impairment in social, 
occupational, or school functioning, including inability to 
"keep a job."  APA's QUICK REFERENCE TO DSM-IV at 47 
(1994).)  Given such an estimation regarding combined 
psychiatric symptomatology, and the fact that the veteran has 
additional physical disability, the Board finds that the 
veteran is unemployable by reason of his disabilities.  
§ 3.321(b)(2).  

Here, the veteran's consistently low GAF scores, and the 
finding of unemployability on the February 1995 VA 
hospitalization summary, tend to support his claim of 
unemployability, and there is no affirmative evidence that he 
is currently employable.  Moreover, a review of the June 1993 
and November 1984 VA general examination reports reflect that 
the veteran's last job was working as a personal care 
attendant for his sister in 1991, with monthly wages of about 
$400, which tends to reflect only marginal employment and 
work in a sheltered environment.  This comports with the lack 
of income reflected he reported in December 1993 VA Form 21-
0515-1 ("Improved Pension Eligibility Verification 
Report"), the level of income he and his friend reported 
during the February 1994 RO hearing [Tr. pp. 3, 8, 13-14], 
and the lack of assets reflected on a December 1994 Court 
Order.  He indicated during the June 1993 VA mental 
examination and February 1994 hearing [Tr. p. 12] that he has 
ten years of primary education, and a GED, which, given his 
age, mental status, and difficulties with vocational training 
(see February 1995 VA hospitalization summary), tends to show 
unemployability.  See 38 C.F.R. § 4.19 (1998); cf. 38 C.F.R. 
§ 3.342(b)(3) (1998); and see Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  Although a June 1975 Chapter 31 benefit 
document reflects that he has some vocational training, the 
February 1993 VA hospitalization summary reflects that he has 
held approximately 30 jobs in the last 30 years, which is 
consistent with his February 1994 hearing testimony [Tr. p. 
7], and his psychiatric disability picture.  See 38 C.F.R. 
§ 4.2, 4.10, 4.18 (1998).  The foregoing evidence, which is 
uncontroverted, tends to show that the veteran is unable to 
secure and follow substantially gainful employment by reason 
of the aforementioned disabilities.  Compare 38 C.F.R. § 4.15 
(1998) (the "average person" test for total disability 
ratings); see Talley, 2 Vet. App. at 287-88.  To the extent 
that there is any doubt in this matter, the Board finds the 
evidence to be in relative equipoise, and resolves such doubt 
in favor of the veteran.  38 C.F.R. § 3.102 (1998).  

The Board must next consider whether the veteran's 
disabilities are of a "permanent" nature.  38 C.F.R. § 4.17 
(1998).  "Permanence" of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 3.340(b) (1998).  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Id.  
Permanent total disability ratings may not be granted as a 
result of any incapacity from acute infectious disease, 
accident, or injury, unless there is present one of the 
recognized combinations or permanent loss of use of 
extremities or sight, or the person is in the strict sense 
permanently helpless or bedridden, or when it is reasonably 
certain that a subsidence of the acute or temporary symptoms 
will be followed by irreducible totality of disability by way 
of residuals.  The age of the disabled person may be 
considered in determining permanence.  Id.

Here, the aforementioned medical evidence tends to show that 
veteran has manifested considerable psychiatric disability 
since at least 1992.  His GAF scores have been consistently 
low.  His DD-214 reflects that he is 50 years old, and there 
is no indication that his symptomatology will permanently 
improve.  On the contrary, the nature and history of the 
veteran's psychiatric disorders tend to show permanence.  
See, e.g., 38 C.F.R. § 3.344(a) (1998) (ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
manic depressive "or other psychotic reaction," and 
"psychoneurotic reaction," will not, as a general rule, be 
reduced on any one examination).  Although he has certain 
problems that may indeed improve, such as intermittent 
difficulties with dermatitis or back strain, the Board finds 
that, taken together, and with resolution of doubt in the 
veteran's favor, he has disability which is totally disabling 
and is reasonably certain to be permanent.


ORDER

Service connection for PTSD is granted.  

Service connection for residuals of a concussion is denied.

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
award of such benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 
- 13 -


- 12 -


